    Case 3:19-cv-00854-SPM Document 49 Filed 06/02/21 Page 1 of 4 Page ID #532




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

    LAURA MCKINNEY,

                        Plaintiff,

    v.                                               Case No. 19-CV-00854-SPM

    AMERICAN MEDICAL SYSTEMS,
    INC., AMERICAN MEDICAL
    SYSTEMS, HOLDINGS, INC., ENDO
    PHARMACEUTICALS, INC., ENDO
    PHARMACEUTICALS HOLDINGS,
    INC., and ENDO HEALTH
    SOLUTIONS, INC.,

                        Defendants.

                           MEMORANDUM AND ORDER

McGLYNN, District Judge:

         In August 2019, Plaintiff Laura McKinney brought this action stating that she

sustained injuries from a Monarc Subfascial Hammock, a pelvic mesh device

manufactured by Defendant American Medical Systems, Inc. (“AMS”) 1 and designed

to treat women who suffer from stress urinary incontinence (Doc. 1, p. 3). 2 McKinney

alleges the implant of the device has caused her mental and physical pain and

suffering along with permanent injury, and states claims for Negligence (Count 1),




1McKinney alleges that AMS is a wholly owned subsidiary of Defendant American Medical Systems
Holdings Inc., which is a wholly owned subsidiary of Defendants Endo Pharmaceuticals, Inc., Endo
Pharmaceuticals Holdings Inc., and Endo Health Solutions Inc.
2As part of coordinated pretrial proceedings, pelvic mesh cases were grouped in In re: American Medical
Systems, Inc. Pelvic Repair Systems Products Liability Litigation, MDL No. 2325, in the United States
District Court for the Southern District of West Virginia. The court closed the MDL because discovery
regarding AMS had been completed and cases in the MDL were ready for remand. Following the closure
of the MDL and remand of those cases, any new claims were required to be filed in district courts.


                                            Page 1 of 4
 Case 3:19-cv-00854-SPM Document 49 Filed 06/02/21 Page 2 of 4 Page ID #533




Design Defect (Count 2); and Failure to Warn (Count 3) (Id. at 15-24). AMS moved for

summary judgment on McKinney’s complaint, stating that her claims are time-barred.

      McKinney never responded to AMS’s Motion for Summary Judgment (Doc. 45).

Pursuant to LOCAL RULE 7.1(c), “[f]ailure to timely file a response to a motion may,

in the Court’s discretion, be considered an admission of the merits of the motion.”

When a non-moving party fails to respond to a motion for summary judgment, its

failure “constitutes an admission . . . that there are no disputed issues of genuine fact

warranting a trial.” Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995); see also Terrell

v. American Drug Stores, 65 Fed. App’x 76, 77 (7th Cir. 2003). However, the Court is

still obligated to ensure that the evidence submitted by AMS properly substantiates

its assertions of entitlement to summary judgment. Federal Rule of Civil Procedure

56(e) provides: “[i]f a party fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact as required by Rule 56(c), the court

may . . . grant summary judgment if the motion and supporting materials – including

the facts considered undisputed – show that the movant is entitled to it . . . .

      Summary judgment is “the put up or shut up moment in a lawsuit” where a

party lays its proverbial cards on the table, showing what evidence it possesses to

convince a trier of fact to agree with its version of the events. Steen v. Myers, 486 F.3d

1017, 1022 (7th Cir. 2007) (quoting Hammel v. Eau Galle Cheese Factory, 407 F.3d

852, 859 (7th Cir. 2005) (other citations omitted)). Summary judgment is only

appropriate if the movant “shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Spurling v. C & M

Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED. R. CIV. P. 56(a)).


                                       Page 2 of 4
 Case 3:19-cv-00854-SPM Document 49 Filed 06/02/21 Page 3 of 4 Page ID #534




That “burden on the moving party may be discharged by ‘showing’—that is, pointing

out to the district court—that there is an absence of evidence to support the

nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). In

determining the existence of a genuine dispute of material fact, the Court construes

all facts in the light most favorable to the nonmoving party and draws all reasonable

inferences in favor of that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986); Spath v. Hayes Wheels Intern.-Indiana, Inc., 211 F.3d 392, 396 (7th Cir.

2000).

         According to her deposition, in 2008, McKinney began complaining of injuries

she attributed to her mesh device (Doc. 46-3, pp. 3-4). In 2009, McKinney’s doctor told

her that the device’s mesh was eroded (Id. at 9). In 2012, her doctor removed the mesh

based on McKinney’s complaints of pain and the previously identified erosion (Doc.

46-5, p. 3). A 2015 doctor’s note for her wellness exam stated that “[s]he has had

removal of vaginal mesh several years ago- this released the ‘tension’ but she

continues to have some right sided vaginal pain. She reports the pain has now

resolved” (Doc. 46-6, p. 2).

         McKinney’s tort claims are governed by Illinois’ applicable limitations period of

two years. See Dahms v. Coloplast Corp., 2020 WL 5593279 at *2 (N.D. Ill. Sept. 18,

2020) (citing 735 ILCS 5/13-213 and 735 ILCS 5/13-202). But this limitations period

is balanced by the “discovery rule,” which “postpone[s] the commencement of the

relevant statute of limitations until the injured plaintiff knows or reasonably should

know that he has been injured and that his injury was wrongfully caused.” Id. (quoting

Golla v. Gen. Motors Corp., 657 N.E.2d 894, 898 (Ill. 1995)). So, “[t]o trigger the


                                        Page 3 of 4
 Case 3:19-cv-00854-SPM Document 49 Filed 06/02/21 Page 4 of 4 Page ID #535




limitations period, the plaintiff must possess sufficient information concerning an

injury and its cause to put a reasonable person on inquiry to determine whether

actionable conduct is involved, but she need not know of a specific defendant’s

negligent act or that any actionable wrong was [actually] committed.” Id.

(quoting Hoffman v. Orthopedic Sys., Inc., 765 N.E.2d 116, 122 (Ill. App. Ct. 2002)

(internal citations omitted).

      Holding up the deposition testimony and the medical records to the statute of

limitation framework, the Court FINDS that, at the latest, McKinney was on notice

of a potentially wrongfully caused injury in 2012 when she had a procedure to remove

the device. At that point, she knew or should have known that the pelvic mesh device

did not work as intended, was eroded, and caused her pain. Therefore, McKinney’s

claims are time-barred based on Illinois law.

      Accordingly, the Court GRANTS Defendant American Medical Systems, Inc.’s

Motion for Summary Judgment (Doc. 45) and Plaintiff Laura McKinney’s claims

against all Defendants are DISMISSED with prejudice. The Court DIRECTS the

Clerk of Court to enter judgment accordingly.

      IT IS SO ORDERED.

      DATED: June 2, 2021

                                                s/ Stephen P. McGlynn
                                                STEPHEN P. McGLYNN
                                                U.S. District Judge




                                     Page 4 of 4
